PER CURIAM.
Maurice Hall appeals an order denying his motion for postconviction relief. He contends that his sentencing guidelines scoresheet was erroneously prepared using the 1995 sentencing guidelines, and that on account of Heggs v. State, 759 So.2d 620 (Fla.2000), he is entitled to be resentenced. We disagree.
The record reflects that as part of the plea bargain, defendant-appellant Hall was sentenced as a habitual violent felony offender. That being so, the sentencing guidelines were not applicable and defendant is not entitled to be resentenced. Hepburn v. State, 778 So.2d 448 (Fla. 3d DCA 2001); Rodriguez v. State, 766 So.2d 1147 (Fla. 3d DCA 2000).
Affirmed.